



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Marsales, 2012 ONCA 456

DATE:  20120626

DOCKET: C52881

Doherty, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John D. Marsales and Jonathan David R. Marsales

Appellants

Charles Wagman, for the appellants

Sarah Shaikh, for the respondent

Heard:  June 22, 2012

On appeal from the conviction entered on October 15, 2010
    by Justice Lalonde of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

On the admissibility of the certificates point, we are satisfied that
    the trial judges findings of fact were not unreasonable.  On these findings,
    the certificates were clearly admissible.

[2]

With respect to the W.D. point, we find that the reasons were thorough
    and well thought out.  They include a specific and correct reference to W.D.
    and an application of that principle to the facts as found by the trial judge.

[3]

The appeals are dismissed.


